06/16/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0237



                                  No. DA 22-0237

MATTHEW “MATT” OLDS,

      Plaintiff/Appellee/Cross-Appellant,

v.                                            ORDER GRANTING UNOPPOSED
                                                 MOTION TO CONTINUE
MARK HUELSKAMP,                                  MEDIATION DEADLINE

      Defendant/Appellant.


      Appellant Mark Huelskamp (“Huelskamp”) moved the Court, unopposed, for a

90-day extension of the deadline to complete the appellate alternative dispute

resolution procedure. The current deadline is July 29, 2022. Huelskamp requested an

extension to October 17, 2022. Good cause appearing therefore,

      IT IS HEREBY ORDERED that the deadline to complete the appellate

alternative dispute resolution procedure is October 17, 2022.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 16 2022